Title: [May 24. Sunday 1778.]
From: Adams, John
To: 


      May 24. Sunday 1778. I was so uneasy at the difficulty of getting any Business done and at the distracted Condition of our Affairs, that I thought it my duty to write in a private Capacity to the Commercial Committee of Congress.
      
       
       
       
        
         
          To the Commerce Committee
         
         
          Sir
          Passi May 24. 1778.
         
         I find that the American Affairs, on this Side of the Atlantick, are in a State of disorder, very much resembling that, which is so much to be regretted on the other. Our Resources are very inadequate to the demands upon Us, which are perhaps unnecessarily increased, by several irregularities of Proceeding. We have, in some places, two or three Persons, who claim the Character of American Agents; Agents for commercial Affairs; and continental Agents, for they are called by all these different Appellations.
         In one quarter, one Gentleman claims the Character from the Appointment of Mr. William Lee, Another claims it from the Appointment of the Commissioners at Passi, and a third from the Appointment of the commercial Committee of Congress. This introduces a tripple Expence and much Confusion and delay. These Evils have been accidental, I believe, and unavoidable, but they are Evils still, and ought to be removed.
         
         One Person at Bourdeaux, another at Nantes, and a third perhaps at Havre de grace or Dunkirk, would be amply sufficient for all public Purposes; and to these Persons all Orders from Congress, or the commercial Committee, or the Commissioners at Passi, ought to be addressed: To the same Persons all public Ships of War, and all other Ships belonging to the United States, and their Prizes ought to be addressed. And all Orders for Supplies of Provisions, Cloathing, Repairs of Vessells &c. as well as all orders for shipping of Merchandizes or Warlike Stores for the United States, ought to go through their hands.
         We have such Abuses and irregularities, every day occurring, as are very allarming. Agents of various Sorts are drawing Bills upon Us, and the Commanders of Vessells of War are drawing upon Us, for Expences and Supplies, which We never ordered, so that our resources will soon fail, if a speedy Stop is not put to this Career. And we find it so difficult to obtain Accounts from Agents of the expenditure of Monies, and of the Goods and Merchandizes shipped by them, that We can never know either the true State of our Finances, or when and in what degree, We have executed the orders of Congress, for sending them Arms, Cloaths, Medicines or other Things.
         In order to correct some of these Abuses, and to bring our Affairs into a little better order, I have constantly given my Voice, against paying for Things which We never ordered, against paying Persons who have never been authorized, and against throwing our Affairs into a multiplicity of hands in the same place: but the Consequence has been the refusal of so many demands and requests, that I expect much discontent will arise from it, and many Clamours.
         Whether the Appointment by Congress of one or more Consuls for this Kingdom would remedy these inconveniences, I must submit to their Wisdom.
         
          Signed John Adams
          The Hon. The Commercial Committee of Congress.
         
        
       
      
     